PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/117,301
Filing Date: 8 Aug 2016
Appellant(s): WALTER et al.



__________________
Kevin Dobson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2020from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. The rejection of claims 17-18, 23, 26-28,30-33 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Change, US Patent No. 5,691,274 (herein, Ensminger) (of record) is maintained. As previously noted, Ensminger incorporates the entire disclosure of US Patent No. 4,405,357 by reference. Column 1, paragraph 7. US Patent No. 4,405,357 is herein termed Change. The disclosure of Change is therefore treated as though it were part of the disclosure of Ensminger. Scope and Contents of the Prior Art Ensminger is directed generally to 3-isoxazolidinone herbicides and compositions comprising an isoxazolidinone herbicide alone or in combination with a safener or a second herbicide, and to methods of using the compositions. Claim 17, preamble “A&A method of controlling undesired vegetation in a wheat crop”: Ensminger disclosed that the 3-isoxazolidinones of the invention can be applied for pre-emergence or pre-plant control of many broad-leaved and grassy weed species. At column 2, paragraph 9. Ensminger provides an example of pre-plant application to a wheat plot. Column 15, paragraph 2 to column 16, paragraph 4 and Table VI; Example 4. Claim 17, element “applying to the locus of such vegetation an herbicidally-effective amount of a composition ..: Ensminger disclosed pre-emergence application of a 3-isoxazolidinone 

Ensminger disclosed that the herbicidal 3-isoxazolidinones and their preparation were described in Chang. Column 2, paragraph 5. Chang disclosed herbicide 2,4-DC as Example 22. At column 13, paragraphs 7-9. Chang disclosed herbicide 2,5-DC as Example 87. At column 23. By the above disclosure, Ensminger disclosed all the elements of claims 17, 18 and 26-27. With regard to claims 26-28,30-33, Ensminger disclosed that the second herbicide could be, e.g. acetochlor. Column 7, paragraph 3. Ensminger also disclosed that the second herbicide could be, e.g. metolachlor, dicamba, metribuzin, or trifluralin. Id. As S-metolachlor is the S-isomer of the racemic metolachlor, Ensminger’s disclosure would have suggested to an ordinary artisan to use the active S-isomer. Ensminger’s list of suitable second herbicides is short, naming about 15 herbicides. Id.

Ascertainment of the Difference between the Scope of the Prior Art and the Claims (MPEP § 2141.012) 
Ensminger did not exemplify a method of using the instantly claimed herbicides, but did disclose all the elements of the claims and thereby cures the deficiency. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP § 2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention upon reading Ensminger to apply 2,4-DC or 2,5-DC as a preemergent or pre-plant herbicide to a wheat crop, because Ensminger exemplified application of clomazone, another 3-isoxazolidione herbicide which is very closely related to 2,4-DC and 2,5-DC to a wheat crop for control of weeds. Ensminger also disclosed 2,4-DC and 2,5-DC as suitable herbicides. Moreover, the ordinary artisan would have found it obvious to simply substitute one known element (2,4-DC or 2,5-DC) for another (clomazone) to obtain predictable results, in that 2,4-DC and 2,5-DC were disclosed as herbicides, absent a showing of unexpected data for 2,4-DC or 2,5-DC over clomazone. Since Ensminger incorporates Chang, Ensminger suggests 2,4-DC and 2,5-DC in place of clomazone in treating wheat, therefore, a side-by-side separate comparison for 2,4-DC and 2,5-DC to clomazone in treating wheat crop for efficacy and injury may be needed to overcome the rejection of record. With regard to claims 22-23 and 28-33, Ensminger disclosed that the second herbicide could be, e.g. acetochlor. Column 7, paragraph 3. Ensminger also disclosed that the second herbicide could be, e.g. metolachlor, dicamba, metribuzin, or trifluralin. Furthermore, Since Ensminger incorporates Chang, Ensminger suggests 2,4-DC and 2,5-DC in place of clomazone in treating wheat, therefore, a side-by-side separate comparison for 2,4-DC and 2,5-DC to clomazone in treating wheat crop for efficacy and injury would be needed to overcome the rejection of record. Similar, side by side showings may be shown for the inclusion of the second actives (metolachlor, dicamba, metribuzin, trifluralin) in the instant method. 
For the reasons discussed above, 2,4- DC differs structurally from clomazone merely in having a chlorine substitution at position 4 on the phenyl ring. Thus, a person of ordinary skill in the art would reasonably have expected that 2,4-DC would have properties and function similar to those of clomazone (as the prior art suggests or at least intimates). As 2,5-DC differs structurally from clomazone merely in having a chlorine substitution at position 5 on the phenyl ring, a person of ordinary skill in the art would reasonably have expected that 2,5-DC would also have properties and function similar to those of clomazone. The ordinary artisan would have had a reasonable expectation of success because Ensminger (with the incorporated Chang information) disclosed that 2,4-DC and 2,5-DC are herbicides. Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the teachings of the prior art are fairly suggestive of the claimed invention.

NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 17-18, 23, 26-28,30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The Examples in the Specification do demonstrate a phytotoxicity to the wheat crop 7-28 days after 2,4-DC or 2,5-DC treatment (DAT) of less than 10%, while observed injury to the undesired vegetation is from moderate to complete destruction of said vegetation. The Examples in the Specification similarly depicts less than 10% phytotoxicity to wheat 7-28 days after treatment with a combination of 2,4-DC or 2,5-DC with a second herbicide.
(2) Response to Argument
1) Appellant points out that Ensminger’s (USPN 5691274) 140g/ha clomazone application to wheat does not depict a trend of obtaining less than 10% phytotoxicity to wheat 7-28 days after the clomazone treatment. Appellants relies on Ensminger’s Table VI as evidence, stating that the Table’s data as a whole teaches away from applying clomazone to wheat crop to arrive at a phytotoxicity of less than 10% following clomazone treatment. Ensminger’s Table VI: 

    PNG
    media_image2.png
    398
    595
    media_image2.png
    Greyscale

The Examiner maintains that when Ensminger’s COMMAND is applied at a rate of 140g/ha to wheat crop only 5% phytotoxicity to wheat is observed 21 days after COMMAND treatment which meets instant claims phytotoxicity limitation of being less than 10% phytotoxicity 7-28 days after active treatment. Since COMMAND is very similar structurally to 2,4DC and 2,5DC only differing in a single chlorine atom, it is obvious that Appellant’s instant application of 2,4DC or 2,5DC would yield a similar result in efficacy and phytotoxicity in wheat. In Appellant’s Specification Examples 35-40:  2,4DC and 2,5DC applied at an application rate ranging from 50- 200 g/ha encompassing the COMMAND application rate of 140 g/ha(0.125 pound/A) in Table VI of Ensminger. 


Clomazone:

    PNG
    media_image3.png
    125
    307
    media_image3.png
    Greyscale


2,4-DC:


    PNG
    media_image4.png
    171
    343
    media_image4.png
    Greyscale

The Examiner argues that due to the close structural similarity a side-by-side comparison of clomazone to 2,4-DC or 2,5-DC to wheat would potentially demonstrate the benefit of the additional chlorine atom in the 2,4DC or 2,5DC compound. Appellant attempts to satisfy this by referencing instant Specification at Example 11 and Example 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALTON N PRYOR/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.